                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA

 FRAYNO CRUMB,                                     1:17-cv-01471-BAM
                        Plaintiff,
                                                   ORDER & WRIT OF HABEAS CORPUS
 v.                                                AD TESTIFICANDUM

 CORRECTIONS OFFICER MARK STANE
 and SERGEANT R. RODRIGUEZ,

                        Defendants.

       Frayno Crumb, CDCR # H-20376, a necessary and material witness in a settlement
conference in this case May 21, 2019, is confined in Salinas Valley State Prison (SVSP) in the
custody of the Warden. In order to secure this inmate's attendance, it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman at the U. S. District Court, Courtroom #25, 501 I Street,
Sacramento, California 95814, on Tuesday, May 21, 2019 at 9:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to participate in a settlement conference at the time and place above, until completion
of the settlement conference or as ordered by the court.

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SVSP, P. O. Box 1020, Soledad, California 93960:

        WE COMMAND you to produce the inmate named above to testify before Judge
Newman at the time and place above, until completion of the settlement conference or as ordered
by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

IT IS SO ORDERED.

Dated:    April 22, 2019              /s/ Barbara A. McAuliffe
                                UNITED STATES MAGISTRATE JUDGE
